DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicants’ submission filed on December 8, 2022 has been entered.
Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive. 
Regarding the drawing objection, figure 3 shows that components (302, 304) are boxes with three terminals. But, according to the Applicants’ interpretation of how the components would be amplifiers, each box actually has four terminals (see Appeal Brief, page 11).  The Applicants argue that the “internal structure” of the components need not be illustrated (Remarks, page 6).  The Examiner agrees, but the discussion regarding how the internal structure is possible clearly demonstrates that there are not enough connections to/from components 304/306.  
The Applicants’ Brief shows that components 304 306 each have a source (Ub), a control input (US1), a ground connection and an output (308).  If the Applicants are going to claim the presence of two amplifiers, then there should be figure illustrating this.  As currently presented, figure 3 is only sufficient to illustrate how components 304 and 306 can be transistors (with three terminals).  Figure 3 does not show how 304 has a connection to ground or how 306 has a connection to a voltage source (or, if the Applicants intend to argue that ┴ is a voltage source, then 306 does not have a connection to ground).
Regarding the specification objection, changing “mass” to “voltage source” does not appear proper.  When components 304 and 306 are transistors, then the skilled artisan would recognize ┴ (below 306) as ground.  Leaving “voltage source” in the specification causes problems in the transistor embodiment.  The Applicants’ remarks also do not explain how the ┴ below 306 can be a source, while the one below resistor (314) is left as ground.  This change creates confusion and other errors in the description.  
Perhaps this can be resolved by explaining what “mass” means.  Why was this word placed in the specification in the first place?  What word was in the original document and why did a translation result in “mass”?  It does not appear to be a known electrical term – it should probably be changed.  But “voltage source” raises other concerns that have not been sufficiently addressed by the Applicants. 

To overcome the drawing and specification objections, the Applicants may consider: 1) adding a new figure that clearly shows how components 304 and 306 have four terminals to accommodate amplifiers; and 2) amend the specification to provide a brief description and detailed description of this new figure.  The Board has already indicated that there is written description support for this subject matter in the application – thus, these changes would not introduce any new §112(a) issues. 

Regarding the art rejection, the Applicants’ comments are not persuasive.  As discussed in the Examiner’s Answer, Paul explicitly labels the amplifiers.  Paul discloses:
Figure 1 is “a conventional Class E amplifier” (col. 1, lines 47-48). 
Figure 4 is “a power amplifier” including transistors M1, M2 and components L1, L2, C1 and C2 (col. 4, lines 37-54).
“The amplifier of the present invention may also be implemented differently using two amplifiers [] connected together as shown in FIG. 8.” (col. 5, lines 62-64, emphasis added).
The Applicants contend that “the PTO did not establish a prima case of obviousness” because “the PTO did not demonstrate that the cited references teach or suggest” claim language that includes the amended phrase “separate and spaced apart” (Remarks, page 10).  The language was not present at the time of the Final Rejection (see claims filed 4/5/21).  The PTO cannot establish a rejection based on language that has been added after the fact.  The Applicants amended the claim to add the “separated and spaced apart” language after the Final Rejection.  
Paul (fig 8) discloses a first amplifier (M1+, M2+, L1+, L2+, C1+, C3+), a second amplifier (M1-, M2-, L1-, L2-, C1-, C3-), and a resonant circuit connected in series with each amplifier (C4+, C4-, L3).  As can clearly be seen in figure 8, each of these three components are “separated and spaced apart” from each other.  They all occupy different physical spaces and do not overlap.  There is clearly distance between them.  The Applicants’ remarks do not contain any analysis of figure 8 or explanation of Paul’s disclosure (including the reference’s use of “amplifiers” throughout the specification).
On page 11, the Applicants raise irrelevant issues that have previously been rebutted.  First, Paul does not disclose “transistors instead of amplifiers” because Paul explicitly discloses amplifiers (see above).  Thus, there is no need to analyze any substitution/modification where “amplifiers are used ‘instead of ‘transistors’”.  Second, there was no argument in the art rejection that insisted that transistors and amplifiers are interchangeable.  Paul explicitly discloses amplifiers.  Third, contrary to the Applicants’ other two arguments, they now admit that Paul discloses amplifiers (see Remarks, page 1, penultimate paragraph; citing Paul column 5-6, bridging paragraph).  In this argument, the Applicants contend that the two amplifiers “share L3”.  This Applicants’ citation is incorrect – the bridging paragraph of columns 5-6 does not recite that any amplifier “is comprised of … L3”.  This paragraph clearly and unambiguously defines L3 as part of a “transformation network” (col. 5-6, bridging sentence and col. 6, lines 4-5).  The amplifiers are limited to M1, M2, L1, L2, C1 and C3 (+ for the first, - for the second; see col. 5, lines 65-67, and col. 6, lines 1-4).  The Paul transformation network creates a “resonance circuit”, as claimed. 
The Examiner understands that the art rejection cited to just the figure 8 transistors, but the other components are clearly visible in the figure.  As ones skilled in the art, the Applicants should be able to identify an amplifier in Paul’s figure 8 (two of them).  The Applicants’ citation to Paul (Remarks, page 11, penultimate paragraph) proves that they understand Paul to disclose two amplifiers.  The Applicants have no cause to then argue that Paul is limited to transistors when they clearly understand that to not be true.  The Applicants are reminded of their “duty of candor and good faith [] in dealing with the Office”.  MPEP §2001.03
The art rejection citing Uchida and Paul is maintained.
A second art rejection is presented citing Uchida and Widmer (US 2011/0254377).  Widmer (fig 51) discloses a first amplifier (LCH1, Q1, CP1), a second amplifier (LCH1’, Q1’, CP1’), and a resonance circuit (C1, L1 with or without CS1, LM1, CS1’, LM1’).  Figure 51 clearly shows that these three components are separate and spaced apart from each other.  
Thus, the prior art (Paul and Widmer) establish that, at the time of the Applicants’ filing date, it was known to construct a base station for transmitting energy to a receiver to comprise two amplifiers and a resonant circuit connected in series with each of the two amplifiers, as claimed.  
Specification
The disclosure is objected to because of the following informalities: 
Page 12, last paragraph, has been amended to change “mass” to “voltage source”.  Such a change is not proper and not supported by the remaining disclosure.  
First, the icon ┴ being referred to appears in two locations in figure 3.  It is below component 306 and below the load (resistor 314).  The amendment, and supported comments, do not indicate how only the ┴ below component 306 is a “voltage source”, while the other remains unchanged.
Second, in the embodiment in which components 304/306 are transistors, the skilled artisan would recognize ┴ as referring to ground.  There is no acknowledgement or discussion of how this node is two different things in the two different embodiments (ground for transistors, a voltage source for amplifiers).
To overcome this objection, the Applicants should consider adding a new figure (where components 304/306 are amplifiers; see drawing objection below) and then amend the disclosure to include a detailed description of that figure.  In this way, the Applicants can separately describe the two embodiments (transistors, amplifiers) without having to rely on one figure to describe them both (which does not appear to be possible).
Until such changes are made, the specification should be amended to change these two instances of “voltage source” back to “mass” or to “ground”.
Page 12, the last paragraph states that each component (304, 306) of the figure 3 amplifier is, in itself, as amplifier.  The prosecution history of this application is clear in that substantial modifications are required to be made to the connections of 304/306 to accommodate amplifiers. This is evidenced by, at least, the Applicants’ Brief (3/7/22, page 11), which shows that these components have four connection points (not three, as currently shown in figure 3).  As figure 3 requires modifications, the statement that 304/306 “is” an amplifier is incorrect.
This objection can be overcome by submitting a new figure and detailed description, as indicated in the first objection, above.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two amplifiers, each with “an output [] connected to the electro-conductive connection” and “a resonant circuit connected in series with each of the first electric amplifier and the second electric amplifier via the electro-conductive connection” (claim 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Currently, figure 3 shows component 304 with three connection points, including a connection to a voltage source, a first input signal source, and the electro-conductive connection.  The Applicants’ own description of how component 304 can be an amplifier includes a fourth connection to ground (see Brief 3/7/22, page 11).  This fourth connection to ground is not shown in the figures. 
Currently, figure 3 shows component 306 with three connection points, including a connection to ┴ (regardless of whether it is ground or a voltage source, it cannot be both at the same time), a second input signal source, and the electro-conductive connection.  The Applicants’ own description of how component 306 can be an amplifier includes a fourth connection to both a voltage source and ground (see Brief 3/7/22, page 11).  This fourth connection to ground is not shown in the figures. 
The Board has already found that there is written description support in the specification for the changes proposed by the Appellants (Brief, page 11).  Thus, submitting a new figure with these connection points would not be a new matter issue. 
Furthermore, by amending the specification to include a detailed description of this newly added figure, the Applicants can more clearly define the ┴ icon (it is ground in the transistor embodiment, and a voltage source in the amplifier embodiment).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-47, 49 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 21012/0212074) in view of Paul (US 8,149,064).
With respect to claim 38, Uchida (fig 1, 5, 9, 17; par 35-119, 155-179) discloses a control circuit for a base station (110d) for transmitting energy to a receiver (200d) using an electric resonant circuit (110, 120), the control circuit comprising: 
an evaluation device (140, 180), which is designed to compare the energy transmitted to a receiver resonant circuit of the receiver with a desired energy value (par 140; “reference amount of power”); 
wherein the evaluation device is further designed to determine the energy transmitted based on a modulation property of a recoupling signal received with the electric resonant circuit (par 137-140; the modulation in the receiver is propagated back to the transmitter where it is demodulated); and 
wherein, in response to a result of the comparison, the control circuit is designed to change a resonance frequency of the electric resonance circuit by changing the frequency of the (par 46-47, 179), wherein the change in the resonance frequency is designed to modify an energy entry in the receiver resonance circuit (fig 5; changing frequencies f0-f1 results in a change in transmitted power, which affects energy entry into the receiver; par 74-79, 179).
Uchida discloses a transmitter that uses reflected modulated power to determine transmitted energy.  Uchida’s reflected modulated power is a “recoupling signal”, as it is created by impedance modulation in the receiver and propagated back to the transmitter (par 137-140).  This amount of transmitted energy is then compared with a desired threshold (par 140).  This desired threshold is set to differentiate between HIGH and LOW data bits that have been modulated by the receiver.  Based on this comparison, the Uchida transmitter communicates back to the receiver.  This communication is accomplished by changing the transmission frequency (to thereby change how much power is transmitted, which the receiver demodulates into data bits; see par 46-47, 179).
As previously noted, the claim first defines a comparison of energy to a desired value, but then defines that energy as being based on energy reflected from the receiver. The “energy transmitted” is not a measurement of outgoing energy, but is rather a description of how information is transmitted (through “recoupling”) back to the transmitter.  The applicants have not offered any clarifying remarks to indicate how this functionality is intended to be carried out or to explain the relationship between the first wherein clause and the language used in the evaluation device paragraph.  
Uchida does not expressly disclose two amplifiers, their voltage sources or that the frequency of the transmitted energy is controlled by changing at least one of the two input signals to the amplifiers.  Paul discloses a control circuit for a base station (fig 8-9; col. 5-6) comprising: 
an electro-conductive connection (any one of Vo, the left side of C4+, the right side of C4-); 
a first electric amplifier (M1+, M2+, L1+, C1+, C3+; col. 5, lines 65-67), an output of the first electric amplifier connected to the electro-conductive connection (see fig 8);
a second electric amplifier (M1-, M2-, L1-, C1-, C3-; col. 6, lines 1-4) that is separate and spaced from the first electric amplifier (these are clearly different transistors, inductor and capacitors, forming separate and spaced amplifiers), an output of the second electric amplifier connected to the electro-conductive connection (see fig 8); and
a resonant circuit (L3 or, alternatively, C4+, C4- and L3; col. 5-6, bridging sentence and col. 6, lines 4-5) connected in series with each of the first/second amplifiers via the electro-conductive connection, the resonant circuit separate and spaced from the first and second electric amplifiers (shown in the figure; they are clearly different components that do not occupy the same space); 
at least one first voltage source (source of VIP+ and VIN+; shown in figure 3 as a source 312 and two inverters) connected to the first electric amplifier and not connected to the second electric amplifier, the at least one first voltage source designed to generate a first input signal and provide the first input signal to the first electric amplifier (see fig 8); and
at least one second voltage source (source of VIP- and VIN-; shown in figure 3 as a shown 312 and two inverters) connected to the second electric amplifier and not connected to the first electric amplifier (fig 9 shows that the signals applies to the amplifiers are shifted in phase; thus their sources are different and not connected to both amplifiers), the at least one second voltage source designed to generate a second input signal and provide the second input signal to the second electric amplifier (see fig 8);
wherein the frequencies of the amplifiers are changed by changing at least one of the first/second input signals (col. 4-5, bridging paragraph).
Paul discloses a full bridge amplifier that is built by using two “separate and spaced” apart amplifiers coupled to a common electro-conductive connection.  Paul explicitly defines the amplifiers and transistors (M1, M2) and L1, C1 and C3 (+ designation for the first amplifier, - designation for the second amplifier).  The “resonance circuit” is not defined in the claim as including any specific components.  It may be interpreted as Paul’s L3 or a combination of L3, C4+ and/or C4-.  The amplifiers and resonant circuit are clearly shown in figure 8 as separate and spaced apart components – they occupy different locations in the figures (“separate”), with white background visible between them (“spaced”).
The “electro-conductive connection” is any node on either side of the three components of the resonance circuit.  Thus, the resonance circuit is in series with each of the two amplifiers (separately in series with the first, and separately in series with the second).  
The two Paul amplifiers each have a different voltage source (evidenced by figure 9).   Paul also discloses that the output frequency of these full-bridge amplifier is controlled by changing at least one of the input signals to the two half-bridge amplifiers (col. 4-5, bridging paragraph).  The frequency is controlled by the capacitive and inductive values of the amplifier and by the duty cycle of the input signal.  Thus, Paul teaches how to change its inverter frequency by changing at least one of the input signals. 
Uchida and Paul are analogous, since they are from the same field of endeavor, namely wireless power transmitters operating at a resonant frequency.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify or replace Uchida’s source with the amplifier taught by Paul.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Uchida requires an AC source, but does not state any preference for what type.  Paul discloses a known AC source is a power amplifier, as shown in figure 4, and as a double amplifier in figure 8. Thus, the skilled artisan would have looked to Paul to “fill in the blanks” of the Uchida disclosure. 
With respect to claim 39, Uchida discloses a system including the control circuit of claim 38 and the receiver (fig 1, 14), wherein the receiver includes a medical implant (par 8).  
With respect to claim 40, Uchida discloses the control circuit of claim 38 is designed to work against, at least partially, a change in coupling of the electric resonant circuit in the receiver resonant circuit owing to a change in the resonance frequency of the electric resonance circuit (fig 17-18; par 164, 178-179).  Uchida discloses that the resonance frequency of the electric resonant circuit is changed during use.  This is done to change how efficiently power is transferred (fig 18).  Thus, this change is “designed to work against … a change in coupling of the” receiver.  
The claim does not clearly define how the circuit is “designed”.  The claim may also be interpreted as a description of how claim 38 structure is already designed.  In other words, claim 40 can be viewed as not further limiting claim 38. It simply explains a benefit that is achieved with the claim 38 structure/functionality.  Since Uchida discloses the claim 38 structure and functionality, it follows that Uchida would achieve the same “designed to” benefits as well.   
With respect to claim 41, Uchida discloses the control circuit is designed to approximate the resonance frequency of the electric resonant circuit to a natural frequency of the receive resonant circuit if the transmitted energy is less than the desired value (fig 18).  Uchida discloses that the two resonant frequencies result in two different energy entry plots (2a, 2b).  The plot of 2b produces less energy at the natural frequency of the receiver (f0) (as noted above, figures 17-19 can be carried out with the resonance frequency changer being within the transmitter).  Thus, when the Uchida communication is changed from 2b to 2a, the “if” conditional statement is satisfied.  
The claim does not otherwise define any comparator or equivalent device.  The Uchida circuit is “designed to work” as claimed.
With respect to claim 42, Uchida discloses the control circuit is designed to take the resonance frequency of the electric resonant circuit away from a natural frequency of the receive resonant circuit if the transmitted energy is greater than the desired value (fig 18).  Same analysis as in claim 41, except that the “take away” functionality is found in switching from 2a to 2b.  The 2a plot (at f0) is greater than the desired value (between the solid points of 2a, 2b).  As noted above, the claim does not otherwise define any comparator or equivalent device.  The Uchida circuit is “designed to work” as claimed.
With respect to claim 43, Uchida discloses the control circuit of claim 40 is designed to change the resonance frequency due to a change in electric resistance in the electric resonant circuit (fig 9D; par 105).  Uchida discloses various embodiments to change the resonance between transmitter and receiver (and by changing that, changing the energy entry into the receiver).  Figure 9D and figure 17 both rely on the same base structure of the transmitter.  This art rejection relies on the 9D embodiment (and not a modification of the fig 17 embodiment). 
With respect to claim 44, Uchida discloses the control circuit of claim 43 is designed to change an energy loss within a resistive element (no indication of where such an element is located) by varying an excitation current (no indication of where this current exists).
The claim is limited to how the control circuit is designed.  The resistive element is not positively recited as a claimed limitation.  The applicants’ figure 3 control circuit would not have its “design” changed when disconnected from the resistor R(t).  If the applicants intend for the resistive element to be treated as a distinct claimed limitation, they are invited to amend the claim accordingly.
All resistances produce power losses.  By definition they slow the passage of current, which induces loss.  The “excitation current” is interpreted as the AC current passing into the Uchida resonant circuit (110).  This current is varied because it is an AC current.  The “resistive element” is interpreted as any part of the resonant circuit or the conductor that feeds it.  Therefore. Uchida discloses that its control circuit is “designed to” change how much energy is loss in a “resistive element” by varying the amount of current passing through it.  
Further, Lisuwandi discloses an “excitation current” (the output of the amplifier) and a “resistive element” (C or L1 or the conductor that they are coupled to).  Therefore, Lisuwandi discloses that its control circuit is “designed to” change how much energy is loss in a “resistive element” by varying the amount of current passing through it, as well.  
With respect to claim 45, Uchida discloses the control circuit of claim 44 is designed to change the energy loss within a predefined time interval, wherein the predefined time interval is less than the oscillation period of the excitation current (par 105).  Uchida discloses an oscillation period of its excitation current is the inverse of the AC frequency.  Within this AC frequency, the current changes direction (half of the time in one direction and half of the time in the opposite direction).  Thus, one of these half-waves is interpreted as the “predefined time interval”.  
The claim does not define the interval or what it would be set to any specific value.
The claim does not define where the resistive element is or what the purpose of controlling its energy loss would be. 
The claim does not define where the excitation current is created or how it is applied to a resistive element.
The claim does not recite how the control circuit is “designed to” change the energy loss.  The structure of the control circuit has been defined in claim 38.  None of claims 40, 44 or 45 recite any additional structure to indicate the “design” of the control circuit that would give it any additional functionality.  
For claims 40-45, since the combination teaches the structure of claim 38, it follows that the combination is “designed to” work and produce the same results.  If the applicants would like specific functionality included within the scope of the claims, they are suggested to use different wording than “designed to”.  Or, if the applicants intend for specific structure (that enables such functionality) to be included within the scope of the claims, they are suggested to actually recite that structure.  The phrase “designed to” is descriptive of what the preceding structure can do – it does not further narrow the preceding claims.  The applicants have not responded to or rebutted this interpretation of the “designed to” language of claims 40-45.
With respect to claim 46, Paul (fig 8) discloses wherein the electric resonant circuit (L3 with or without C4+/C4-) is coupled with the electro-conductive connection (Vo or L4) between the first electric amplifier and the second electric amplifier so that the excitation current is achieved by a first input signal (VIP+/VIN-) and/or a second input signal (VIP-/VIN-).  
Paul figure 8 shows two class D amplifiers connected to a common electro-conductive connection.  The current through the connection (and through the resonate circuit) is controlled by the on and off times of the transistors within the amplifiers.  This is “achieved’ by the first/second input signals.  
With respect to claim 47, Paul discloses the first input signal has an alternating rising or falling progression in a time interval and has a constant progression in another time interval (see fig 9, top graph).
With respect to claim 49, Paul discloses the first input signal is a first input voltage and the second input signal is the second input voltage (see fig 9).
With respect to claim 51, Paul discloses a series circuit of a third electric component and a fourth electric component (L1+ and C2+ or L1- and C2-); wherein the electric resonant circuit (L3 alone or L3 with C4+ and C4-) is coupled with a bridge branch between an electricity conductive connection between the first electric amplifier and the second electric amplifier and a electricity conductive connection between the third electric component and the fourth electric component (see fig 8) so that the excitation current is achieved by a first input signal, the second input signal, a third input signal of the third electric component, and/or a fourth input signal of the fourth electric component (the “and/or” can be interpreted as “or”; excitation current is achieved with the first and second input signals).
With respect to claim 52, both Uchida (fig 9D, item 124) and Paul (any of the four transistors of fig 8) disclose a resistive element with a temporally changed resistivity that is coupled with the electric resonant circuit; wherein the resistive element has a control connection to receive a control signal to change the resistivity (Uchida’s resistor has an arrow through it, indicating that it can receive a signal to change its resistivity; the Paul transistors receive a signal through their gate – by turning on/off, they change their resistivity). 
With respect to claim 53, the combination teaches a base station including the control circuit of claim 38.  Uchida further discloses the electric resonant circuit (110, 120; shown as an LC circuit in fig 2) that is designed to receive a recoupling signal with a modulation property that includes information about the energy transferred to the receiver resonant circuit of the receiver (par 137-140).  
Claims 38-46, 49 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Widmer (US 2011/0254377)
With respect to claims 38-45 and 52-53, Uchida discloses the recited limitations, as discussed above.  The art rejections and interpretations of Uchida are incorporated here.  Uchida does not expressly disclose the two amplifiers, as discussed above.  Widmer discloses a control circuit for a base station (fig 51, item CB; par 202) comprising: 
an electro-conductive connection (any one or both of the darkened node above Cp1 and Cp1’); 
a first electric amplifier (LCH1, Q1 and Cp1), an output of the first electric amplifier connected to the electro-conductive connection;
a second electric amplifier (LCH1’, Q1’ and Cp1’) that is separate and spaced from the first electric amplifier (these are clearly different components forming the two amplifiers), an output of the second electric amplifier connected to the electro-conductive connection; and
a resonant circuit (C1 and L1 with or without CS1/CS1’ or LM1/LM1’) connected in series with each of the first/second amplifiers via the electro-conductive connection, the resonant circuit separate and spaced from the first and second electric amplifiers (see fig); 
at least one first voltage source (obvious source of the switching signal of Q1) connected to the first electric amplifier and not connected to the second electric amplifier (Widmer does not disclose that the gate signal for Q1 is the same as that for Q1’), the at least one first voltage source designed to generate a first input signal and provide the first input signal to the first electric amplifier (see fig 51); and
at least one second voltage source (obvious source of the switching signal of Q1’) connected to the second electric amplifier and not connected to the first electric amplifier (Widmer does not disclose that the gate signal for Q1’ is the same as that for Q1), the at least one second voltage source designed to generate a second input signal and provide the second input signal to the second electric amplifier (see fig 51);
wherein the frequencies of the amplifiers are changed by changing at least one of the first/second input signals (obvious; the input signals drive amplifiers, which are inverters to convert incoming DC power to output AC power with a frequency).
Widmer discloses two Class E amplifiers that share a common resonance circuit.  Widmer does not disclose the switch timing for the two amplifiers.  This is interpreted to mean that they are obviously different.  Support for this can be found in that the reference does not require that they be the same (i.e. from a common source).  Also, there are only two possibilities (they are different, they are the same) – through the “obvious to try” rationale, it would have been obvious to select one of the finite available options.  MPEP §2143(E).
Widmer’s amplifiers and resonance circuit are clearly “separate and spaced” apart form each other.  They occupy different locations in the figure and there is a distance between them.
The “electro-conductive connection” may be interpreted as one node on the upper rail (darkened circle above Cp1) or both this node and the one below Cp1’.  The preamble’s transition phrase, “comprising”, is open ended to not exclude additional components. MPEP §2111.03(I).
Class E amplifiers are inverters, which produce an AC output with a frequency that is dependent on the rate of switching of the amplifier’s transistor.  Thus, Widmer discloses the functionality of the last wherein clause (last 2 lines of the claim). 
Uchida and Widmer are analogous, since they are from the same field of endeavor, namely wireless power transmitters operating at a resonant frequency.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify or replace Uchida’s source with the amplifiers taught by Widmer.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Uchida requires an AC source, but does not state any preference for what type.  Widmer discloses a known AC source is a class E amplifier.  Thus, the skilled artisan would have looked to Paul to “fill in the blanks” of the Uchida disclosure. 
With respect to claim 46, Widmer discloses wherein the electric resonant circuit is coupled with the electro-conductive connection between the first electric amplifier and the second electric amplifier so that the excitation current is achieved by a first input signal and/or a second input signal (see fig 51).  
Widmer figure 51 shows the electro-conductive connection (C1 and L1) are connected between the two amplifiers (their boundaries end at Cp1 and Cp1’).  The current through the connection (and through the resonant circuit) is controlled by the on and off times of the transistors within the amplifiers.  This is “achieved’ by the first/second input signals.  
With respect to claim 49, Widmer discloses the first input signal is a first input voltage and the second input signal is the second input voltage (the signals provided to the gates of Q1 and Q1’ obviously have a voltage component).
Claims 43-45 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Paul and the applicants’ admitted prior art (“APA”; fig 1, par 68-72 of the publication), alternatively over Uchida in view of Widmer and APA. 
With respect to claim 43, Uchida discloses changing the resonance frequency, but does not expressly disclose doing so with an electric resistance.  APA discloses changing the resonance frequency due to a change in an electric resistance (140) in the electrical oscillating circuit (par 68-72).
Uchida and APA are analogous and Kesler and APA are analogous, since they are from the same field of endeavor, namely resonant circuits.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify Uchida and/or Kesler’s frequency control to be carried out by using a resistance, as taught by APA.  The motivation for doing so would have been the use of a known technique to improve similar devices in the same way.  MPEP §2143(C).  The modification of Uchida would be applicable to both combinations (with Paul and with Widmer).
As discussed above, the specification admits that figure 1 is prior art.  Thus, the discussion of how this circuit reacts to power (how “voltage falls” on it) is prior art as well.  Figure 1 is constructed entirely using passive components.  If the structure is admitted prior art, then so is its inherent functionality. 
With respect to claim 44, APA discloses the control circuit of claim 43 is designed to change the energy loss across a resistive element by varying an excitation current (see below), wherein the electric resistance is an effective resistance of the electric resonant circuit (publication par 68).  
APA discloses a variable resistance.  As the resistance changes, the current drawn through the resistor will change as well (via Ohm’s Law V=IR).  As the current through the resistive element changes, “losses” in the resistive element change as well.  Loss is inherent in any device that has resistance (i.e. is not a superconductor). 
With respect to claim 45, APA discloses the control circuit of claim 44 is designed to change the energy loss within a predefined time interval, wherein the predefined time interval is less than the oscillation period of the excitation current.  There is no indication in the claim that the excitation current has an oscillation period.  There is no indication in the claim that the excitation current is not a DC signal (with no oscillation period).  Thus, for whatever time it takes to change the APA resistance, it is interpreted as being carried out within a predefined time interval (which is unbounded).
With respect to claim 52, APA discloses a resistive element (140) with a temporally changed resistivity that is coupled with the electric resonant circuit; wherein the resistive element has a control connection to receive a control signal to change the resistivity (obvious).
The references are analogous, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836